DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	None of the instant claims invoke U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 15-18, 26, 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0183551 A1 to Chou et al. (“Chou”) [provided by Applicant].
As to claim 1, Chou discloses a method for wireless communications at a user equipment (UE) (fig.15, UE 1502, para.[0167]), comprising: identifying a transceiver node cluster comprising a plurality of transceiver nodes configured for communication with the UE (fig. 15 PCell 904, Scell 906, para.[0169], " PCell 1504 and PsCell 1506 may broadcast the RAN profile indexing via system information." the eNBs being thus 
As to claim 2, Chou further discloses the method of claim 1, further comprising: switching from a first bandwidth part configuration for a second transceiver node of the plurality of transceiver nodes to a second bandwidth part configuration for the second transceiver node based at least in part on the control message (fig. 15, DCI#2, para. 0059, the cell may reconfigure the BWP configuration(s) to the same UE in a subsequent transmission frame(s)…..with a different BWP configuration…to the same UE; para. 0065, each cell may periodically signal the RAN profile adaption).

As to claim 4, Chou further discloses the method of claim 2, further comprising: receiving a configuration message that identifies at least the first transceiver node as a master transceiver node, wherein the switching from the first bandwidth part configuration for the second transceiver node to the second bandwidth part configuration for the second transceiver node is further based at least in part on the first transceiver node being identified as the master transceiver node (fig. 15, MeNB; para. 0174, Moreover, MeNB 1604 may negotiate with UE 1602 directly during the RAN profile indexing acquisition process. MeNB 1604 may help relay the signaling between SeNB 1606 and UE 1602 during the RAN profile indexing acquisition procedure.).
As to claim 12, Chou further discloses the method of claim 1, further comprising: maintaining a first bandwidth part configuration for a second transceiver node of the plurality of transceiver nodes after switching from the first bandwidth part configuration for the first transceiver node to the second bandwidth part configuration for the first transceiver node (fig. 15, after switching BWP from DCI #1, maintaining until DCI #2 is received).
	As to claims 15-18, 26, see similar rejections to claims 1-4, 12, respectively.

	As to claim 30, see similar rejection to claim 15.  Chou discloses at fig. 18, para. 0190-0192, a radio communication equipment for a cell with a processing unit, memory configured to store program instructions for execution by the processing unit, and communication module for transmission and reception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 10-11, 13-14, 20-22, 24-25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0183551 A1 to Chou et al. (“Chou”) [provided by Applicant] in view of U.S. Publication No. 2019/0215900 A1 to Pan et al. (“Pan”).
As to claim 5, Chou further discloses the method of claim 1, further comprising: starting a timer based at least in part on switching from the first bandwidth part configuration for the first transceiver node to the second bandwidth part configuration for the first transceiver node (para. 0088, after the RAN profile indexing is acquired by the UE, the timer of the cell will start); receiving a communication from any of the plurality of transceiver nodes (para. 0088, another signaling); and restarting the timer based at least in part on receiving the communication from any of the plurality of transceiver nodes (para. 0088, The cell may then reconfigure the timer value to the UE by another signaling).
Chou does not expressly disclose a common timer for the plurality of transceiver nodes.
	Pan discloses the BWP timer could be the first BWP timer used for the first BWP or the second BWP timer used for the second BWP, or could be the common BWP timer used for the first BWP and the second BWP (para. 0181).
Prior to the effective filing date of invention, it would have been obvious to a

the invention of Chou. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timer of Pan into the invention of Chou was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pan.
As to claim 6, Chou and Pan further disclose the method of claim 5, further comprising: switching from the second bandwidth part configuration for the first transceiver node to a third bandwidth part configuration for the first transceiver node upon expiration of the common timer for the plurality of transceiver nodes (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer; para. 0181, common BWP timer used for the first BWP and the second BWP); and switching from a first bandwidth part configuration for a second transceiver node of the plurality of transceiver nodes to a second bandwidth part configuration for the second transceiver node upon expiration of the common timer for the plurality of transceiver nodes, wherein the third bandwidth part configuration for the first transceiver node and the second bandwidth part configuration for the second transceiver node comprise default bandwidth part configurations (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer; para. 0181, common BWP timer used for the first BWP and the second BWP).  In addition, the same suggestion/motivation of claim 5 applies.
As to claim 7, Chou further discloses method of claim 1, further comprising: receiving a configuration message that identifies a subset of the plurality of transceiver nodes as master transceiver nodes (para. 0173, MeNB 1604 may deliver RAN profile The MCG may include a group of cells (e.g., component carriers) and UE 1502 communicates with one PCell in the MCG.] and SCG in RAN profile indexing acquisition procedure).
Chou does not expressly disclose starting a common timer for the subset of the plurality of transceiver nodes based at least in part on switching from the first bandwidth part configuration for the first transceiver node to the second bandwidth part configuration for the first transceiver node; receiving a communication from a transceiver node of the subset of the plurality of transceiver nodes; and restarting the common timer for the subset of the plurality of transceiver nodes based at least in part on receiving the communication from the transceiver node of the subset of the plurality of transceiver nodes.
Pan discloses for each serving cell of the UE, one or more DL BWPs and one or more UL BWPs can be configured by dedicated RRC for a UE (para. 0133), the UE starts the dedicated timer when it switches its active DL BWP to a DL BWP other than the default DL BWP, and the UE restarts the dedicated timer to the initial value when it successfully decodes a DCI to schedule PDSCH(s) in its active DL BWP (para. 0134), common BWP timer used for the first BWP and the second BWP (para. 0181).
 Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP timer of Pan into
the invention of Chou. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timer of Pan into 
As to claim 8, Chou and Pan further disclose the method of claim 7, further comprising: switching from the second bandwidth part configuration for the first transceiver node to a third bandwidth part configuration for the first transceiver node upon expiration of the common timer for the subset of the plurality of transceiver nodes  (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer; para. 0181, common BWP timer used for the first BWP and the second BWP); and switching from a first bandwidth part configuration for a transceiver node of the subset of the plurality of transceiver nodes to a second bandwidth part configuration for the transceiver node of the subset of the plurality of transceiver nodes upon expiration of the common timer for the subset of the plurality of transceiver nodes, wherein the third bandwidth part configuration for the first transceiver node and the second bandwidth part configuration for the transceiver node of the subset of the plurality of transceiver nodes comprise default bandwidth part configurations  (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer; para. 0181, common BWP timer used for the first BWP and the second BWP).  In addition, the same suggestion/motivation of claim 7 applies.
As to claim 10, Chou does not expressly disclose the method of claim 1, further comprising: starting a plurality of separate timers for each of the plurality of transceiver nodes based at least in part on switching from the first bandwidth part configuration for the first transceiver node to the second bandwidth part configuration for the first 
Pan discloses in one embodiment, the BWP timer could be the first BWP timer used for the first BWP or the second BWP timer used for the second BWP (para. 0181), In one embodiment, the UE could start or restart the first BWP timer and controls period of the first BWP timer based on the value when it switches to the first BWP (from a default BWP or the second BWP) or receives the dynamic scheduling for the first BWP (para. 0142).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP timer of Pan into
the invention of Chou. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timer of Pan into the invention of Chou was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pan.

As to claim 11, Chou and Pan further disclose the method of claim 10, further comprising: switching from the second bandwidth part configuration for the first transceiver node to a third bandwidth part configuration for the first transceiver node upon expiration of a first expiring timer of the plurality of separate timers (Pan, para. 0167, The UE could switch back to a default BWP (from the first BWP or the second BWP) upon expiry of the BWP timer); and switching from a first bandwidth part configuration for a second transceiver node of the plurality of transceiver nodes to a 
As to claim 13, Chou does not expressly disclose the method of claim 12, further comprising: starting a first timer for the first transceiver node based at least in part on switching from the first bandwidth part configuration for the first transceiver node to the second bandwidth part configuration for the first transceiver node.
Pan discloses at para. 0142, the UE could start or restart the second BWP timer [i.e. first timer as claimed], which does not expire (due to infinite length of the second BWP timer), and controls period of the second BWP timer based on the second value when it switches to the second BWP (from a default BWP or the first BWP) or receives the dynamic scheduling for the second BWP.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP timer of Pan into
the invention of Chou. The suggestion/motivation would have been to handle a bandwidth part inactivity timer (Pan, para. 0002).  Including the BWP timer of Pan into the invention of Chou was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pan.


As to claims 20-22, 24-25, 27-28, see similar rejections to claims 6-8, 10-11, 13-14, respectively.

Allowable Subject Matter
Claims 9, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463